Exhibit 10.1


TDS BONUS DEFERRAL AND
STOCK UNIT MATCH PROGRAM

Purpose

The TDS Bonus Deferral and Stock Unit Match Program is designed to provide TDS
Corporate executives with a significant incentive to acquire additional shares
of TDS stock.

Eligibility

Executives who hold TDS Vice Presidential and above positions are eligible to
participate.

Program Overview

Eligible executives may defer up to 100% of their annual bonus up to a maximum
of $400,000 and receive TDS Common Stock Unit Matches on the amounts deferred.
Company Stock Unit Match amounts will depend on the amount of annual bonus that
the executive deferred into stock units and the price of TDS stock on the date
his/her bonus was determined by TDS. Executives will receive a 25% Company Stock
Unit Match for amounts deferred up to 50% of their total annual bonus and a 33%
match for any amounts that they elect to defer that exceed 50% of their total
annual bonus award. The Company Stock Unit Matches will vest ratably over three
years.

TDS will establish bookkeeping accounts that reflect the executive’s deferral
amount(s), Company Stock Unit Match(es) and any earned dividends. The value of
the executive’s accounts will change in direct proportion to the performance of
TDS Common Stock. However, the amounts credited to an executive’s accounts will
not actually be invested in TDS stock. The amounts credited to the executive’s
accounts will be distributed in stock to him/her when 6 months after he/she
separates from service or on such earlier date as the executive may elect that
is at least two years after the election date. If the executive separates from
service earlier than January 1st of the fourth year following the performance
year, and such separation from service is for a reason other than death or
“Disability”, a portion of the Company match will be lost.

For purposes of this Program, the term “Key Employee” has the meaning set forth
in section 416(i) of the Internal Revenue Code.

For purposes of this Program, “Disabled” or “Disability” shall mean an
executive’s (i) inability to engage in any substantial gainful activity or (ii)
receipt of income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of TDS, in each case as a
result of a medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

The executive is considered to be a general unsecured creditor of TDS with
regard to the deferred compensation amounts to which this Program pertains.

This Program is subject to the provisions of the Telephone and Data Systems,
Inc. 2004 Long-Term Incentive Plan and shall be interpreted in accordance
therewith.

--------------------------------------------------------------------------------

Administrative Overview

In November or December of each year, the Corporate Vice President of Human
Resources will send a Bonus Deferral Election Form for the upcoming performance
year to all eligible TDS executives. Executives wishing to take advantage of
this bonus deferral opportunity must fill out this Form and return it
(delivered, post marked or faxed with signature) to the Corporate Vice President
of Human Resources no later than December 30th (see Administrative Ground Rules
– Taxes). Upon commencement of the performance year, the elections made by the
executive on the Bonus Deferral Election Form shall be irrevocable.

Shortly before the first of each year, the Corporate Vice President of Human
Resources will confirm all election deferral decisions with the executives
making them, as well as advise the administrative personnel who need to be aware
of the specifics of these bonus deferral election decisions. Those executives
who elect to defer all or part of a bonus under this Program will not be able to
receive an advance on that bonus unless the executive is experiencing an
“Unforeseeable Emergency” as defined on page 5.

After a participating executive’s bonus award has been determined and the amount
he/she has deferred is known, two separate accounts will be established for each
participating executive: (i) the “Deferred Compensation Stock Account”, which
will be credited with the bonus monies that the executive has deferred under the
Program, and (ii) the “Stock Unit Match Account”, which will be credited with
the Stock Unit Match awards.

The value of each of these Accounts will rise or fall in direct proportion to
the price of TDS stock. All participating executives will receive statements of
the number of vested and unvested share units they have in their Accounts as of
each December 31st. These statements will be sent out annually as early in the
first quarter as possible.

Administrative Ground Rules

The TDS Bonus Deferral and Stock Unit Match Program will be administered in
accordance with the following ground rules:


• Vesting:


The executive is always 100% vested in all bonus amounts that have been deferred
under this Program and any dividends credited under this Program. Provided that
the executive does not separate from service or receive a distribution of
his/her Accounts, the Company Stock Unit Matches will vest ratably over three
years in accordance with the following schedule:


• 33% on December 31st of the year following the year in which the bonus was
earned (the performance year).

• an additional 33% on December 31st of the second year following the year in
which the bonus was earned, and

• the remaining 34% on December 31st of the third year following the year in
which the bonus was earned.


--------------------------------------------------------------------------------

• Taxes:


Since all bonus deferral decisions under this Program will be made prior to the
performance year, income taxes on all Bonus Deferrals and Stock Unit Match
awards will be deferred until the proceeds from the executive’s Deferred
Compensation Stock Account and Stock Unit Match Account are distributed. The IRS
has taken the position that the executive must make his/her deferral election
prior to the beginning of the performance year in order that the deferred monies
not to be considered in “constructive receipt”, and therefore taxable income in
the year they would have been paid to the executive.


Please note, however, that Bonus Deferrals and Stock Unit Match awards will be
subject to social security and unemployment tax prior to the date they are
distributed. Bonus Deferrals will be subject to social security and unemployment
tax at the time of the deferral and Stock Unit Match awards will be subject to
social security and unemployment tax at the time they become vested.


Appropriate amounts shall be withheld from any distributions under this Program
or from an executive’s compensation as may be required for purposes of complying
with federal, state, local or other tax withholding requirements applicable to
this Program.


• Separation from Service:


If the executive separates from service prior to the completion of the vesting
schedule, as previously described, all unvested share units credited to the
executive’s Stock Unit Match Account will be forfeited, except if the executive
becomes Disabled or dies before separation.


If either of the latter two events occur, the executive, or his/her
beneficiary/beneficiaries will be 100% vested in all share units credited to the
executive’s Stock Unit Match Account.


• Beneficiaries:


An executive, who defers any portion of his/her annual bonus under this Program,
should complete a “Bonus Deferral and Stock Unit Match Program Beneficiary
Designation Form” and return it to the Corporate Vice President of Human
Resources as soon as possible. This Form does not have to be completed again
unless the executive wishes to make some change to the previous Beneficiary
Designation Form. If an executive fails to complete such a form, the executive’s
spouse, if any, will be the beneficiary. Otherwise, the executive’s beneficiary
will be determined by the terms of the Plan document.


• Initial Value of the Executive's Deferred Compensation Stock and Company Stock
Unit Match Accounts:


After verification of the executive’s bonus, and the amount that was deferred,
the amount credited to executive’s Accounts will be determined as follows:


• The initial value of the bonus deferral amount will be determined by dividing
the bonus deferral by the closing price of TDS stock on the date that the bonus
was determined. Share units will be calculated to three decimal places and
fractional share units will accumulate.


--------------------------------------------------------------------------------

For example, if the executive elected to defer 75% of his/her bonus for a year
and his/her bonus was $40,000 for that year; the executive would have deferred
$30,000. If the closing price of a share of TDS stock on the day this bonus was
approved was $100, then 300 share units will be credited to the executive’s
Deferred Compensation Stock Account.


• The initial value of the Company Stock Unit Match Account will be determined
the same way. Using the above example, the initial dollar value of share units
credited to his/her Company Stock Unit Match Account is $8,300, calculated as
follows:


• 25% of $20,000 (50% of the executive's total bonus) = $5,000

• 33% of $10,000 (the deferral amount over 50% of the executive's total bonus) =
$3,300

• Total = $8,300


Since the closing price of TDS stock on the date the bonus award was approved
was assumed to be $100, the executive’s Company Stock Unit Match Account would
be credited 83.00 of TDS share units, which would vest in accordance with the
following schedule:


• 27.391 share units - vests on December 31st of the year following the
performance year.

• 27.391 share units - vests on December 31st two years after the performance
year.

• 28.222 share units - vests on December 31st three years after the performance
year.

• 83.00 share units - Total Stock Unit Match


• Value Of An Executive’s Deferred Compensation Stock Account And Company Stock
Unit Match Account:


The value of an executive’s Compensation Accounts will increase or decrease in
an amount equal to the gains or losses that would have been realized if assets
in an amount equal to the balance in the executive’s Accounts were actually
invested in TDS stock. Hence, if the price of TDS stock rises by $1, each share
unit credited in the executive’s Accounts will be worth an additional $1.


• Dividends:


The executive’s Deferred Compensation Stock Account and Company Stock Unit Match
Account will be credited with dividend share units as follows:


• On Bonus Deferral Share Units: Dividend share units on the executive’s share
units in his/her Deferred Compensation Stock Account will be credited on an
annual basis and based on the number of share units credited to the executive’s
Deferred Compensation Stock Account as of the record date for each quarter of
the year.


This will be done by totaling up the quarterly dividend dollar amounts as per
the above (as if the share units actually were outstanding shares of TDS), and
dividing this sum by the closing price of TDS stock on December 31st of that
year. The result is the number of dividend share units that will be credited to
the executive’s account for that year.


--------------------------------------------------------------------------------

1  33% of the total Company Stock Unit Match.

2  34% of the total Company Stock Unit Match.


--------------------------------------------------------------------------------

• On Stock Unit Match Share Units: For all share units credited in the
executive’s Stock Unit Match Account, the procedure for determining the dividend
share units to be credited to this Account is the same as for the Deferred
Compensation Stock Account. Unvested share units credited to a Stock Unit Match
Account will not be credited with dividend share units.


• Unforeseeable Emergency Withdrawals:


In the event of an Unforeseeable Emergency, an executive may request a payment
of all or a portion of the share units credited to his/her Deferred Compensation
Stock Account and the vested share units credited to his/her Stock Unit Match
Account. Withdrawals will first come from the vested Stock Unit Match Account.
For purposes of this Program, “Unforeseeable Emergency” shall mean a severe
financial hardship to an executive resulting from (i) an illness or accident of
the executive or the executive’s spouse or dependent (as defined in section
152(a) of the Internal Revenue Code); (ii) loss of the executive’s property due
to casualty; or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the executive.
Payment may not exceed an amount necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of such
payment after taking into account the extent to which the hardship may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the executive’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). College expenses and
expenses incurred in purchasing a residence do not qualify as an Unforeseeable
Emergency.


• Distributions:


The executive will receive the distributable balance credited to his/her
Accounts as of the earlier of (i) 6 months after his or her separation from
service, or (ii) the distribution date that he/she selected on the Bonus
Deferral Election Form. He/she will receive distribution as soon after that date
as is administratively feasible. All distributions will be made in TDS stock,
except that the value of any partial share units credited to an executive’s
Accounts will be paid in cash.


The total distributable balance in an executive’s Account will be determined by
adding:


• The sum of all share units credited to his/her Deferred Compensation Stock
Account (including any credited dividend share units) reduced by any
Unforeseeable Emergency distributions made prior to the distribution date, and


• The sum of vested share units credited to his/her Stock Unit Match Account
(including any credited dividend share units) reduced by any Unforeseeable
Emergency distributions made prior to the distribution date.


If, for example, the total vested share units credited to the executive’s
Accounts is 500 share units on the distribution date, the executive will receive
500 shares of TDS stock less any taxes TDS is required to withhold (taxes may be
withheld in the form of shares). In this example, the dollar value, which is
taxable income, would be calculated by multiplying the closing price of TDS
stock on the distribution date of his/her distribution by 500.


--------------------------------------------------------------------------------

Compliance with Law

This Program is intended to comply with provisions of Section 409A of the
Internal Revenue Code, as enacted by the American Jobs Creation Act of 2004, and
this Program shall be interpreted and construed accordingly. TDS shall have sole
discretion and authority to amend or terminate this Program, unilaterally, at
any time in the future to satisfy any requirements of Section 409A of the Code
or applicable guidance provided by the Treasury


Questions

Questions on this Program should be directed to the Corporate Vice President of
Human Resources.

--------------------------------------------------------------------------------